 

Case 1:20-cv-03495-JKB Document 28 Filed 03/04/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DOMINIC BIANCHL, et al. *
Plaintiffs *
vs. * Civil Action No. JKB-20-3495
BRIAN E, FROSH, et al. *
Defendants *
dietok ink
ORDER

Plaintiffs brought this lawsuit against Defendants pursuant to 42 U.S.C. § 1983, alleging
deprivation of Plaintiffs’ rights under the Second and Fourteenth Amendments to the U.S.
Constitution. (See Compl. ff] 64-73, ECF No. 1.) Plaintiffs acknowledged in their Complaint that
Plaintiffs’ theory of liability is foreclosed by the Fourth Circuit’s opinion deciding Kolbe v. Hogan,
849 F.3d 114 (4th Cir. 2017) (id 75), and indeed, Plaintiffs’ suit seems to have no grounding in
law. Accordingly, this Court ordered Plaintiffs to show cause, why this case should not be
dismissed sua sponte for plain failure to state a claim upon which relief may be granted. (ECF
No. 26.) On February 19, 2021, in their response to the Court’s order to show cause, Plaintiffs
conceded that “this Court has no discretion but to dismiss Plaintiffs’ complaint.” (ECF No, 27 at
1 (internal citations and quotations omitted).) The Court agrees. See Eriline Co. S.A. v. Johnson,
440 F.3d 648, 655 n.10 (4th Cir, 2006).

Accordingly, it is hereby ORDERED:

1. Plaintiffs’ Complaint (ECF No. 1) is DISMISSED.

2. The Clerk is directed to CLOSE THIS CASE,
Case 1:20-cv-03495-JKB Document 28 Filed 03/04/21 Page 2 of 2

Dated this ” day of March, 2021.

BY THE COURT:

Oo MAD Le,

James K. Bredar
Chief Judge
